DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “calibration apparatus” in Claims 1, 4, 5, 9, 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image pickup optical system” in claims 1, 9, 13 and 14 as described in a paragraph [0077] of US-Pub.20200268233.
“movable member” in claims 1, 6, 8, 9, 13, 14, 15 and 17 as described in a paragraph [0026] of US-Pub.20200268233.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 6, 9, and 13-15 recites “position/angle sensor”. A slash between two words makes this unclear. It is uncertain if the sensor is a position sensor, an angle sensor, or sensing both. Appropriate clarification/Correction required. 
Claims 1, 4, 5, 9 and 12-14 recite “calibration apparatus”. It is not clear what this calibration apparatus is differ from a processor. The calibration apparatus is functioning similar or same operation as a processor, as also written in the specification of US-Pub.20200268233 in a paragraph [0026] “a calibration apparatus also serves as the processor” and in a paragraph [0069] “processor 2 which is the calibration apparatus that measures the offset voltage sensitivity”. In addition, drawings/figures do not specify what is representing the calibration apparatus (See also in drawing objection above), making this unclear as well.  Clarification or correction is required.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art Gocho et al. (US 20160037079) discloses an endoscope system (endoscope system 100) comprising an endoscope (endoscope 200), a processor (processor 5) to which the endoscope (endoscope 200) is connectable (Fig.1, connected), and a memory (memory 230) that is readable by the processor (memory read unit 310), wherein the endoscope (endoscope 200) includes an image pickup optical system (image pickup optics system 210) configured to form a subject image ([0008] an image pickup optics system that forms an optical image of a subject on an imaging surface), a movable member (lens 211) configured to adjust an image formation state of the image pickup optical system ([0020] lens 211 is a variable magnification lens that is provided to be movable in a direction of an optical axis of the image pickup optics system 210), a position/angle sensor (position detection unit 220) configured to detect a position or an angle of the movable member ([0022] detects the position of the zoom lens 211 in the direction of the optical axis of the image pickup optics system 210), and output a detection signal (Fig.1, outputting to AMP 223), and an amplifying circuit (AMP 223) configured to amplify the detection signal and output the detection signal as an output signal ([0025]-[0027] output signal of the AMP 223 is output to the position control unit 320). However, Gocho et al. do not teach an endoscopy system comprising the memory stores output error sensitivity data based on a ratio of a change amount of an offset voltage included in a voltage of the output signal to a change amount of a wiring resistance value of wiring for supplying an operation current to the position/angle sensor, and a first wiring resistance value of wiring for supplying the operation current in a calibration apparatus that obtains the output error sensitivity data, the processor includes a constant current circuit configured to supply the operation current to the position/angle sensor, a signal processing circuit configured to process the output signal from the amplifying circuit, and a processor memory that stores a processor wiring resistance value of wiring for supplying the operation current, and the signal processing circuit reads the output error sensitivity data and the first wiring resistance value from the memory when the endoscope and the processor are connected, and corrects an error of the output signal based on a value obtained by multiplying a difference between the first wiring resistance value and the processor wiring resistance value by the output error sensitivity data.
Regarding Claim 9, the closest prior art Gocho et al. (US 20160037079) discloses a processor (processor 5) capable of connecting (Fig.1, connected) to an endoscope (endoscope 200) including a position/angle sensor (position detection unit 220) configured to detect a position or an angle of a movable member (lens 211) configured to adjust an image formation state of an image pickup optical system ([0022] detects the position of the zoom lens 211 in the direction of the optical axis of the image pickup optics system 210), and output a detection signal (Fig.1, outputting to AMP 223), and an amplifying circuit (AMP 223) configured to amplify the detection signal and output the detection signal as an output signal ([0025]-[0027] output signal of the AMP 223 is output to the position control unit 320). However, Gocho et al. do not teach the memory storing output error sensitivity data based on a ratio of a change amount of an offset voltage included in a voltage of the output signal to a change mount of a wiring resistance value of wiring for supplying an operation current to the position/angle sensor, and a first wiring resistance value of wiring for supplying the operation current in a calibration apparatus that obtains the output error sensitivity data, the processor includes a constant current circuit configured to supply the operation current to the position/angle sensor, a signal processing circuit configured to process the output signal from the amplifying circuit, and a processor memory that stores a processor wiring resistance value of wiring for supplying the operation current, and the signal processing circuit reads the output error sensitivity data and the first wiring resistance value from the memory when the endoscope and the processor are connected, and corrects an error of the output signal based on a value obtained by multiplying a difference between the first wiring resistance value and the processor wiring resistance value by the output error sensitivity data.
Regarding Claim 13, the closest prior art Gocho et al. (US 20160037079) discloses a calibration apparatus (processor 5) connectable to an endoscope (endoscope 200) including a position/angle sensor (position detection unit 220) configured to detect a position or an angle of a movable member (lens 211) configured to adjust an image formation state of an image pickup optical system ([0020] lens 211 is a variable magnification lens that is provided to be movable in a direction of an optical axis of the image pickup optics system 210), and output a detection signal (Fig.1, outputting to AMP 223), an amplifying circuit (AMP 223) configured to amplify the detection signal and output the detection signal as an output signal ([0025]-[0027] output signal of the AMP 223 is output to the position control unit 320), and an endoscope memory (memory 230). However, Gocho et al. do not teach the calibration apparatus, comprising: a constant current circuit configured to supply an operation current to the position/angle sensor; a signal processing circuit configured to process the output signal from the amplifying circuit; a resistance switcher configured to switch a wiring of a first wiring resistance value for supplying the operation current, and a second wiring that is for supplying the operation current, and is of a second wiring resistance value different from the first wiring resistance value, in the calibration apparatus; and a calibration memory configured to store the first wiring resistance value and the second wiring resistance value, wherein when the endoscope and the calibration apparatus are connected, the resistance switcher switches to the wiring of the first wiring resistance value, and the signal processing circuit acquires a first output signal from the amplifying circuit, the resistance switcher switches to the second wiring of the second wiring resistance value, and the signal processing circuit acquires a second output signal from the amplifying circuit, the signal processing circuit obtains output error sensitivity data, based on a ratio of a value obtained by subtracting the first output signal from the second output signal to a value obtained by subtracting the first wiring resistance value from the second wiring resistance value, and the signal processing circuit causes the endoscope memory to store the output error sensitivity data and the first wiring resistance value.
Regarding Claim 14, the closest prior art Gocho et al. (US 20160037079) discloses an endoscope (endoscope 200) connectable to a processor (processor 5), comprising: an image pickup optical system (image pickup optics system 210) configured to form a subject image ([0008] an image pickup optics system that forms an optical image of a subject on an imaging surface); a movable member (lens 211) configured to adjust an image formation state of the image pickup optical system ([0020] lens 211 is a variable magnification lens that is provided to be movable in a direction of an optical axis of the image pickup optics system 210); 
a position/angle sensor (position detection unit 220) configured to detect a position or an angle of the movable member, and output a detection signal ([0022] detects the position of the zoom lens 211 in the direction of the optical axis of the image pickup optics system 210), and output a detection signal (Fig.1, outputting to AMP 223); an amplifying circuit (AMP 223) configured to amplify the detection signal and output the detection signal as an output signal ([0025]-[0027] output signal of the AMP 223 is output to the position control unit 320). However, Gocho et al. do not teach an endoscope memory configured to store output error sensitivity data based on a ratio of a change amount of an offset voltage included in a voltage of the output signal to a change amount of a wiring resistance value of wiring for supplying an operation current to the position/angle sensor, and a first wiring resistance value of wiring for supplying the operation current in a calibration apparatus that obtains the output error sensitivity data, wherein when the endoscope and the processor are connected, the output error sensitivity data and the first wiring resistance value are transmitted to the processor from the endoscope memory to cause the processor to correct an error of the output signal.
	Claims 2-8 are dependents from Claim 1, Claims 10-11 are dependents from Claim 9, and Claim 15-17 are dependents from Claim 14, and similarly allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120162402 A1	Amano; Shoichi et al.
US 20160331211 A1	Fujisawa; Yutaka
US 20190089920 A1	Nakamura; Sho
US 20130141557 A1	Kawata; Susumu et al.
Amano et al. (US 20120162402) disclose a endoscope system includes: an actuator having a shape memory element and driving a moving member for moving the objective optical system; an actuator drive unit driving the actuator; a resistance value detection section detecting a resistance value of the shape memory element for detecting a position of the moving member (See figures and [0010]).
Fujisawa (US 20160331211) discloses an endoscope system comprising an actuator control apparatus which includes: a drive circuit configured to apply a current for causing an actuator to drive a driven body; a constant current circuit and configured to control a current value of the current applied to the actuator by the drive circuit; a sense resistance connectable to the drive circuit and in which the current passing through the actuator flows.  (See figures and [0008]).
Nakamura (US 20190089920) discloses an endoscope including a differential amplifying section configured to differentially amplify an output signal from the sensor. The processor includes a reference-voltage generating section configured to generate a reference voltage supplied to the differential amplifying section. (See figure and [0007]-[0008]).
Kawata et al. (US 20130141557) disclose an adapter for endoscope includes: an image pickup device driving signal generation circuit; an image signal output circuit; an endoscope identification information reception circuit receiving endoscope ID information; a ROM storing adapter ID information about the adapter; a flash memory storing parameters for adjustment; and a control section performing control to store the parameters for adjustment into the flash memory according to a command from a processor to write the parameters for adjustment.  (See figures and [0011]-[0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795